Citation Nr: 0815185	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  04-16 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.

2.  Whether new and material evidence has been submitted to 
establish entitlement to service connection for a left knee 
condition.

3.  Entitlement to an increased rating for headaches with a 
history of sinusitis, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for bilateral hearing 
loss, currently noncompensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office  (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge and testified regarding his symptomatology in September 
2007.  A transcript is of record.

The issue of whether new and material evidence has been 
submitted to establish entitlement to service connection for 
a left knee condition is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right shoulder condition was not manifested during the 
veteran's service, and was not compensably disabling within a 
year of separation from active duty.

2.  There is no medical evidence that shows the veteran's 
headache disability is manifested by prostrating attacks 
occurring on an average of once a month over the last several 
months.

3.  The veteran's service-connected bilateral hearing loss is 
currently manifested by a Level I hearing loss for the right 
ear and a Level III hearing loss for the left ear.


CONCLUSIONS OF LAW

1.  A right shoulder condition was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for migraine headaches have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.124a, Diagnostic Code 8100 
(2007).

3.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.385, 4.1, 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in May 2003. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. Additionally, 
a March 2006 letter informed the veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection or an increased rating is granted and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, and lay 
statements are associated with the claims file. The veteran 
was afforded VA examinations.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

A letter satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) was sent to the veteran in May 2003, prior to 
the initial RO decision that is the subject of this appeal.  
The letter informed the veteran of what evidence was required 
to substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

In addition, the veteran was provided with notice of the type 
of evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claims have been denied.  

The VCAA letter sent to the veteran in May 2003 does not meet 
the requirements of Vazquez-Flores and is not sufficient as 
to content, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

The veteran was provided with correspondence regarding what 
was needed to support his claim.  Specifically, in a June 
2003 letter, the RO informed the veteran that it had 
requested copies of private medical treatment records and 
that it was his responsibility to ensure VA receipt of the 
records requested.  In March 2006, the veteran was sent a 
letter that informed him how VA establishes disability 
ratings based on the diagnostic codes as published in 
38 C.F.R. § Part 4 and how effective dates are assigned.

The April 2004 statement of the case informed the veteran of 
the diagnostic codes  assigned to his disabilities and what 
requirements were necessary in order to warrant an increased 
rating.  A February 2006 supplemental statement of the case 
subsequently reiterated the diagnostic criteria needed for an 
increased rating.

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements, testimony and correspondence.  Specifically,  in 
March 2003, the veteran claimed that his service-connected 
disabilities had worsened and that if necessary, an 
examination should be scheduled to determine his current 
rating eligibility.  In a March 2004 VA Form 9, the veteran 
stated that he would submit added hearing tests and evidence 
in support of his claim. In September 2007, the veteran 
presented testimony to the undersigned Veterans Law Judge, 
stating that the 10 percent disability rating did not reflect 
the severity of his headache condition.  The veteran 
testified that it affected his ability to work, having a 
negative impact on his employment.  He reported receiving 
documentation from VA to submit to his employer during a 
headache episode, he would not be able to work.  He reported 
that when he had headaches, it left him incapacitated.  He 
described the impact the headache disability had on his daily 
activities and employment.  Further, the veteran described 
the impact his hearing loss had on his employment, to include 
loss of a promotion.  He reported that his hearing loss 
affected his daily life and the feedback he received from his 
wife and family members.  

Based on the above, the veteran had actual knowledge with 
respect to the types of evidence needed to substantiate his 
claim.  

In sum, the notice deficiencies in this case do not affect 
the essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Entitlement to service connection for a right shoulder 
condition.

The veteran seeks service connection a right shoulder 
condition.  Specifically, in a September 2007 Board hearing, 
the veteran testified that his right shoulder condition began 
while in-service after work detail in New Orleans in 1975.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied - the evidence clearly shows that 
although the veteran has a right shoulder disorder, it is 
related to an employment accident which occurred over 10 
years after he was discharged from active service. .  

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). It is upon the lack of a nexus between any 
current disability and the in-service injury that the claim 
for service connection for a right shoulder condition fails.

The veteran's service treatment records indicated in July 
1979 the veteran complained about his left shoulder.  The 
service treatment records are negative for any complaints, 
treatment, or diagnosis of a right shoulder injury.

In an October 1992 examination with Dr. FL, the veteran 
reported he injured his right shoulder while working at the 
post office.  He was diagnosed with arthritis and arthralgia 
of the right acromioclavicular joint.  The veteran underwent 
a resection of the acromioclavicular joint. 

In December 2001, VA treatment records indicated a right 
shoulder rotator cuff repair.

In July 2002, VA treatment records indicated on-going 
shoulder pain.  The examiner reported that the veteran was 
advised against surgery, however, the veteran wanted a second 
opinion.

In a March 2003 medical report from Dr. KSB, the physician 
noted the veteran was working as a letter carrier at the 
United States Post Office, a position he held for the past 22 
years, and that in October 1991, the veteran injured his 
right shoulder unloading a box which subsequently required 
surgery.

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his claimed right 
shoulder condition, nor is there any competent medical 
evidence indicating a diagnosis of a right shoulder condition 
within one year of the veteran's separation from active duty. 
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). None of the medical 
evidence of record relates the veteran's claim of a right 
shoulder condition to any event or incident during active 
military duty.

Nor is there any evidence of continuity of symptomatology. 
The first notation of a right shoulder condition associated 
with the claims file is a March 2003 claim for service 
connection.  This claim occurred approximately 22 years after 
the veteran's separation from service. The first notation of 
an injury to the right shoulder is an October 1992 report of 
a shoulder injury while working at the post office, 
approximately 11 years after service.  This gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.  
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of a right shoulder 
condition within the first post-service year.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a right shoulder condition and the 
benefit-of-the-doubt rule is not for application. 38 U.S.C.A. 
§ 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).

Entitlement to an increased rating for headaches with a 
history of sinusitis, currently evaluated as 10 percent 
disabling.

The RO granted service connection for headaches in a December 
1981 rating decision. At that time, the headaches were found 
to be 10 percent disabling under 38 C.F.R. § 4.124, 
Diagnostic Code 8100.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, as in this case, and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). However, where the 
veteran is appealing the initial assignment of a disability 
rating, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999).
A veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Under Diagnostic Code 8100, migraine headaches, a 
noncompensable rating is assigned for less frequent attacks; 
a 10 percent rating is assigned with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months; a 30 percent rating is assigned with 
characteristic prostrating attacks occurring on an average 
once a month over last several months. The highest or 50 
percent rating may be assigned with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability. 38 C.F.R. § 4.124.

The evidence of record consists of VA outpatient treatment 
records, VA examinations, and hearing testimony. When the 
evidence of record is reviewed in light of the schedular 
criteria set forth above, the Board finds that the veteran is 
not shown to warrant a higher compensable evaluation than 10 
percent for migraine headaches.

In January 2006, the veteran underwent a VA examination.  The 
veteran reported he had headaches that lasted two months, 
then developed sharp pains over the right eyebrow which 
lasted 4-5 hours.  He reported he averaged approximately 2-3 
episodes per year but each episode could last 3-4 months at a 
time.  The veteran was diagnosed with cluster headaches 
averaging two severe episodes per year with the same 
intensity but less often.  His headaches were associated 
occasionally with blurred vision, nausea, and sensitivity to 
light and sound.  A CAT scan of the veteran's sinuses was 
negative.

VA medical treatment records from December 2005 to May 2007 
are devoid of any complaints or treatment of headaches.  

In September 2007 the veteran appeared before the Board and 
testified that he worked with his headaches by adjusting his 
activities, and now got them very infrequently.  He reported 
having a couple of episodes, but nothing that prevented him 
from going to work.  He reported that when he had an 
incapacitating episode, it caused severe pain.  The veteran 
stated that up until this year, he had headaches that lasted 
for approximately six months.  When questioned by his 
representative as to how often per week, despite any 
adjustment of activities that he got headaches, the veteran 
reported that he had no problems this past year.

Examining the evidence in light of the rating criteria, an 
increased evaluation for headaches is not warranted. In sum, 
while the veteran contends that the service-connected 
disorder has increased in severity, as a layperson he is only 
competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities. Compare Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) and Massey v. Brown, 7 Vet. App. 204 (1994). The 
medical evidence of record reflects approximately two 
episodes per year and the veteran himself  testified that he 
had no episodes this past year.  Therefore, the preponderance 
of the evidence is against the claim for an increased 
evaluation for headaches.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1). The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Entitlement to an increased rating for bilateral hearing 
loss, currently noncompensable.

Impaired hearing will be considered a disability only after 
threshold requirements are met. Once disability is 
established, levels of hearing loss are determined by 
considering the pure tone threshold average and speech 
discrimination percentage scores. 38 C.F.R. § 4.85(b), Table 
VI.  Disability ratings are assigned by combining a level of 
hearing loss in each ear. 38 C.F.R. § 4.85(e), Table VII; 
Lendenmann v. Principi, 3 Vet. App. at 345 (1992) (assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

Audiological examinations are conducted using controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on controlled speech 
discrimination test.  The vertical columns in Table VI 
represent at nine categories of decibel loss based on the 
pure tone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

The percentage evaluation is found from 38 C.F.R. § 4.86, 
Table VII, by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
Diagnostic Code is 6100.  See 38 C.F.R. § 4.85(b), Diagnostic 
Codes 6100-6110 (2007).

At a January 2006 VA examination, studies revealed the 
veteran's right ear had an average of 54 decibel loss, and 
the left ear showed an average 61 decibel loss. Speech 
discrimination was 92 percent for the right ear and 88 
percent for the left ear.
 
At a May 2007 VA examination, studies indicated no 
significant change in hearing since the previous January 2006 
testing.

Based on the foregoing findings, a review of 38 C.F.R. 
§ 4.86, Table VI, shows at its worst, that the right ear is a 
Roman Numeral I and the left is a Roman Numeral III loss.  
These losses equate to a noncompensable evaluation under 
38 C.F.R. § 4.86, Table VII.  Hence, the veteran is currently 
and correctly evaluated with the noncompensable rating.  

Accordingly, the benefit sought on appeal is denied.


ORDER

Service connection for a right shoulder condition is denied.

A rating in excess of 10 percent for headaches with a history 
of sinusitis is denied.

A compensable rating for bilateral hearing loss is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal. Accordingly, further 
appellate consideration of whether new and material evidence 
has been submitted to establish service connection for a left 
knee disability will be deferred for compliance with 
procedural due process requirements to the veteran, and this 
issue is REMANDED to the AMC/RO for action as described 
below. Kent v. Nicholson, 20 Vet. App. 1 (2006) 

The veteran filed a claim of service connection for a left 
knee condition which was denied in a December 1989 rating 
decision. The veteran was apprised of the rating decision, 
but he did not appeal. Thus, the denial is final, and the 
merits of the claim (i.e., whether service connection may be 
granted for the claimed knee disorder) may not be examined 
unless the veteran submits "new and material" evidence 
sufficient to reopen the claim. 38 U.S.C.A. § 7103(a); 38 
C.F.R. § 20.1103.  

In March 2003, the veteran requested to reopen his claim of 
service connection for a left knee condition. Therefore, the 
veteran's current claim is one for the reopening of a 
previously denied claim and requires the submission of new 
and material evidence, under the definition of "material" 
as found in 38 C.F.R. § 3.156(a) as   amended and applicable 
to claims to reopen filed on or after August 29, 2001. See 66 
Fed. Reg. 45620 (2001). In May 2003, the RO advised the 
veteran of what evidence would substantiate his petition to 
reopen the claim, it did not advise him of the correct 
definition of "material" evidence as stated above.

 In a January 2004 rating decision, the RO denied the 
veteran's claim, using the previous definition of material as 
found in 38 C.F.R. § 3.156(a). The RO continued to 
incorrectly apply the previous version of 38 C.F.R. § 
3.156(a) in its April 2004 Statement of the Case. Subsequent 
to the submission of additional evidence, the RO issued a 
Supplemental Statement of the Case. However, it made no 
mention of either definition of "material," either 
previously or currently applicable.

In a July 2007 Supplemental Statement of the Case, the RO 
advised the veteran of the correct definition of "material" 
evidence to be applied to his claim. However, 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, 
in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant. The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. 

The July 2007 Supplemental Statement of the Case is not 
sufficient to correctly apprise the veteran of what material 
evidence would substantiate his claim. It has been held that 
VA must advise the claimant of what evidence would 
substantiate a claim for benefits, prior to an adjudication 
of the claim and that post-adjudicatory advisements by way of 
Statements of the Case are not sufficient. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As no such notice has been provided to the veteran prior to 
the issuance of the rating decision, his new and material 
evidence claim for service connection for a left knee 
condition must be remanded.

The AMC/RO will advise the veteran in accordance with the 
ruling in Kent, above. However, the veteran is advised that 
"new" evidence is that which was not previously of record.  
By "material" is meant that evidence which raises a 
reasonable possibility of substantiating the claim, and 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2004).  As 
previously, the credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed. In particular, the 
AMC/RO must notify the veteran of the 
information and evidence needed to 
substantiate his claim, and of what 
part of such evidence he should obtain 
and what part the Secretary will 
attempt to obtain on his behalf. See 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.	Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the veteran of the evidence and 
information that is necessary to reopen 
the left knee disorder new and material 
evidence claim on appeal as well as the 
evidence and information that is 
necessary to establish his entitlement 
to the underlying claim for the 
benefits sought by the veteran. He 
should also be told to provide any 
evidence in his possession pertinent to 
the claim. 38 C.F.R. § 3.159 (2007).

3.	The AMC/RO should review the claims 
file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

4.	Thereafter, the AMC/RO should consider 
all of the evidence of record and re-
adjudicate the veteran's claim. The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories. If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
service connection and new and material 
evidence issue currently on appeal. An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


